DETAILED ACTION
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

Hargreaves et al. (US 7,288,946) and Curtis (US 9,587,964) are considered as closest prior art to the claimed invention. Hargreaves discloses method and systems for detecting a capacitance using sigma-delta measurement techniques (Title/Abstract). Fig. 1A illustrates a first-order sigma-delta analog-to-digital converter 100 configured for determining a measurable capacitance (Cx) 102 includes a passive network 109 or integrating capacitor 108, a quantizer/ comparator 110, a latch, a digital-to-analog converter 116, switches 106 and 122, a delta reference capacitor (Cd) 126, and digital filter 115. The operation of Fig. 1A is shown in the timing diagram Fig. 1B and col. 7, lines 4-40). Curtis discloses capacitive proximity detection using delta-sigma conversion (Title/Abstract). Fig. 1 illustrates a capacitive proximity detection system 100 comprising a capacitive sensor 102, a digital processor and memory 114, a first timer/counter 128, a second timer counter 132, a D flip-flop 134, a voltage comparator 136, a voltage reference 142, a holding capacitor 140, a feedback resistor 138, a switch 150, a one shot monostable generator 152, a clock source 126, a communication interface 116, and a communication port 118 (col. 5, lines 1-67). 

Regarding claims 1-8, either Hargreaves or Curtis, when taken alone, or, in combination, cannot be constructed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or recited in the manner as claimed in the independent claim 1 by the applicant. Added primarily for emphasis, the claim recitation “another ADC that is operably coupled to the current sensor and configured to generate a digital signal that is representative of 

Regarding claims 9-16, either Hargreaves or Curtis, when taken alone, or, in combination, cannot be constructed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or recited in the manner as claimed in the independent claim 9 by the applicant. Added primarily for emphasis, the claim recitation “an M-bit ADC that is operably coupled to the current sensor and configured to generate a digital signal that is representative of the quantization noise current based on the signal that is representative of the quantization noise current, wherein M is a positive integer that is less than or equal to N; and 5a combining circuit that is operably coupled to the M-bit ADC and the one or more processing modules and configured to subtract the digital signal that is representative of the quantization noise current from the second digital output signal to generate a third digital output signal” is not found in the prior art. Therefore, the claims are allowed. 

Regarding claims 17-20, either Hargreaves or Curtis, when taken alone, or, in combination, cannot be constructed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or recited in the manner as claimed in the independent claim 17 by the applicant. Added primarily for emphasis, the claim recitation “a second comparator operably coupled and configured to: receive the quantization noise voltage via a first input of the second comparator; 10receive a second reference voltage via a second input of the second comparator; and compare the quantization noise voltage to the second reference voltage to generate a second comparator output signal; a second digital circuit that is operably coupled to the second comparator and configured 15to process the second comparator output signal to generate a digital signal that is representative of the quantization noise current based on the signal that is representative of the quantization noise current; a combining circuit that is operably coupled to the second digital circuit and the one or more processing modules and configured to subtract the digital signal that is representative of 20the quantization noise current from the second digital output signal to generate a third digital output signal” is not found in the prior art. Therefore, the claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809